IN THE
                             TENTH COURT OF APPEALS



                                     No. 10-10-00113-CV

                            IN RE MARTIN LEE TREDWAY


                                     Original Proceeding



                              MEMORANDUM OPINION


          Martin Lee Tredway, a Texas inmate, seeks a writ of mandamus against

Respondents, the Honorable James E. Morgan of the 220th District Court of Bosque

County, and the Honorable James F. Clawson, Jr., Senior Judge of the 169th Judicial

District Court. He complains that Respondent Morgan failed to rule on his motion for

summary judgment and properly analyze the law with regard to his application for writ

of habeas corpus.       He complains that Respondent Clawson violated his duties by

denying his motion to recuse Respondent Morgan. We deny in part and dismiss in

part. 1



1      Tredway’s application is defective because: (1) his certification does not comply with Rule of
Appellate Procedure 52.3(j); (2) he failed to include proof of service as required by Rule of Appellate
        Tredway signed his motion for summary judgment on January 3, 2010. He failed

to attach a file-stamped copy of the motion to his petition for writ of mandamus. We

assume the motion was filed in early January.

        A trial judge has a reasonable time to perform the ministerial duty of considering

and ruling on a motion properly filed and before the judge. In re Brumbalow, 281 S.W.3d
718, 719 (Tex. App.—Waco 2009, orig. proceeding) (quoting In re Chavez, 62 S.W.3d 225,

228 (Tex. App.—Amarillo 2001, orig. proceeding) and In re Martinez Ramirez, 994 S.W.2d
682, 683-84 (Tex. App.—San Antonio 1998, orig. proceeding)). But that duty generally

does not arise until the movant has brought the motion to the trial judge’s attention,

and mandamus will not lie unless the movant makes such a showing and the trial judge

then fails or refuses to rule within a reasonable time. Id. Tredway has not shown with a

record that he has brought his motion to the attention of Respondent Morgan or that a

reasonable time has passed for Respondent to have failed or refused to rule. See id.; see

also In re Mendez, No. 10-09-00085-CR, 2009 Tex. App. LEXIS 2377, at *4-5 (Tex. App.—

Waco Apr. 8, 2009, orig. proceeding) (not designated for publication). We cannot say

that Respondent Morgan abused his discretion.

        With regard to Tredway’s remaining complaints, we previously held that this

Court lacks jurisdiction to address Tredway’s complaint regarding his application for

writ of habeas corpus filed with the trial court. See In re Tredway, No. 10-09-00303-CR,

2009 Tex. App. LEXIS 8006 (Tex. App.—Waco Oct. 14, 2009, orig. proceeding) (not


Procedure 9.5; and (3) he failed to include the required record pursuant to Rules of Appellate Procedure
52.3 and 52.7. See TEX. R. APP. P. 9.5; see also TEX. R. APP. P. 52.3(k)(1); TEX. R. APP. P. 52.7(a). Nevertheless,
we will apply Rule of Appellate Procedure 2 and disregard these deficiencies. See TEX. R. APP. P. 2.


In re Tredway                                                                                              Page 2
designated for publication). Nor do we possess jurisdiction to address the denial of

Tredway’s motion to recuse. See TEX. R. CIV. P. 18a(f); see also In re Norman, 191 S.W.3d
858, 860 (Tex. App.—Houston [14th Dist.] 2006, orig. proceeding).

        Accordingly, Tredway’s petition for writ of mandamus is denied in part and

dismissed in part for want of jurisdiction.




                                                      FELIPE REYNA
                                                      Justice
Before Chief Justice Gray
       Justice Reyna, and
       Justice Davis
       (Chief Justice Gray concurring with note)*
Writ denied in part, dismissed in part
Opinion delivered and filed April 21, 2010
[OT06]

*      (Chief Justice Gray concurs in the Court’s judgment only. A separate opinion
will not issue. He notes, however, that much of Tredway’s petition is simply
incomprehensible. In this single petition Tredway appears to join complaints about
unrelated proceedings. If a petition is so lacking in organization and structure as to
defy meaningful review and consideration the court is not obligated to waste limited
public resources to decipher the claim for relief. Because the Court does not grant any
relief by either denying or dismissing the separate complaints, Chief Justice Gray
concurs in the Court’s judgment.)




In re Tredway                                                                      Page 3